 
 
I 
108th CONGRESS
2d Session
H. R. 3924 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2004 
Mr. Strickland introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize an annual appropriation of $10,000,000 for mental health courts through fiscal year 2009. 
 
 
1.Authorization of appropriationsSection 1001(a)(20) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(20)) is amended by striking fiscal years 2001 through 2004 and inserting fiscal years 2004 through 2009. 
 
